Citation Nr: 0311458	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  97-19 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	John G. Burt, Attorney


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 26 to July 9, 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

This case was previously before the Board in November 1998, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.  


REMAND

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Through a June 1995 Statement of the Case, and Supplemental 
Statements of the Case dated in April 1996, November 1997, 
and November 2001, the veteran and his representative have 
been notified of the evidence which would substantiate the 
veteran's claim, and the evidence which has been considered 
in connection with his appeal.  The veteran was specifically 
notified of the VCAA in correspondence of May 2001.  

Development of the veteran's claim was undertaken by the 
Board in July 2002, pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002), without remanding the case to the RO.  As a result, 
an April 2003 addendum to a September 2000 VA examination 
report was obtained.  

On May 1, 2003, 38 C.F.R. § 19.9(a)(2) was found to be 
invalid by the United States Court of Appeals for the Federal 
Circuit.  See Disabled American Veterans v. Principi, No. 02-
7304 (Fed. Cir. May 1, 2003).  Accordingly, this case must be 
REMANDED for further development, if necessary, and review of 
the evidence initially developed by the Board.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file, 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) is fully complied with and 
satisfied.  This includes notifying the 
appellant, in writing, of what evidence, 
if any, must be obtained by him, and what 
evidence, if any, will be obtained by the 
VA.

2.  Upon completion of any necessary 
development, and after ensuring that all 
provisions of the VCAA are fully complied 
with and satisfied, the RO should 
readjudicate the veteran's claim, taking 
into consideration all evidence obtained 
since the issuance of the most recent 
Supplemental Statement of the Case in 
November 2001.  Should the benefit sought 
on appeal remain denied, the veteran and 
his representative should be provided an 
additional Supplemental Statement of the 
Case.  The Supplemental Statement of the 
Case must contain notice of all relevant 
action taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information, and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome in this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



